PER CURIAM.
Sergio Radillo, Jr., appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
The trial court conducted a lengthy evi-dentiary hearing on defendant-appellant Radillo’s claims that his trial counsel had been ineffective. The same trial judge had presided at the trial in which the defendant was convicted.
*24In a thorough order, the court concluded that the defendant had failed to establish his trial counsel had been ineffective. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The trial court’s order is supported by competent substantial evidence, and accordingly we affirm. Porter v. State, 788 So.2d 917 (Fla.2001). We likewise find no error in the scope of the evidentiary hearing that was ordered.
The defendant also contends that the trial court should have considered polygraph evidence. We reject that argument on authority of Shannon v. State, 753 So.2d 148 (Fla. 3d DCA 2000).
Affirmed.